DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jarvis et al. (Pub # US 2020/0318473 A1).
Consider claim 1, Jarvis et al. clearly show and disclose a device for monitoring flaring activities on a drill ship, the device comprising: a resistive temperature detector (120a-n, Fig. 1) configured to determine a temperature within a sensing area of the resistive temperature detector [0048]; and a communication device (150, Fig. 1) operably connected to the resistive temperature detector (120a-n, Fig. 1), wherein the communication device is configured to receive the temperature data from the resistive temperature detector and send the temperature data to a remote system [0049].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis et al. (Pub # US 20200318473 A1) as applied to claim 1 above, and further in view of Robideaux et al. (Pub # US 2016/0223336 A1).
Consider claim 2, Jarvis et al. teaches the similar invention.
Jarvis does not teach the device, further comprising: a global positioning system operably connected to the communication device, the global positioning system configured to identify a location of the drill ship in real-time and send the location data to the communication device, wherein the communication device is configured to send the location data to the remote system.
In the same field of endeavor, Robideaux et al. teaches a global positioning system operably connected to the communication device, the global positioning system configured to identify a location of the drill ship in real-time and send the location data to the communication device, wherein the communication device is configured to send the location data to the remote system [0042 and 0051] for the benefit of providing updated location and operation status information.

Consider claim 3, Jarvis et al. clearly show and disclose the device, wherein the communication device further comprises: a microcontroller and transceiver unit configured to transmit data gathered by the communication device, wherein the resistive temperature detector is operatively coupled to the microcontroller [0022].
Consider claim 4, Jarvis et al. teaches the device, further comprising: a power storage unit (140, Fig. 1) configured to provide power to the resistive temperature detector (120a-n, Fig. 1), the communication device (150, Fig. 1).
Jarvies et al. does not teach the power storage unit configure to provide power to the global position system.
In the same field of endeavor, Robideaux et al. teaches the power storage unit configure to provide power to the global position system [0072] for the benefit of maintaining the remote communication network.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to include the power storage unit configure to provide power to the global position system as shown in Robideaux et al., in Jarvis et al. device for the benefit of maintaining the remote communication network.

Consider claim 7, Jarvis et al. teaches a device for collecting the temperature data, the location data, and the time data associated with the respective temperature data and location data [0031].
Jarvis et al. does not teach the device, wherein the remote system further comprises: a display device.
In the same field of endeavor, Robideaux et al. teaches wherein the remote system further comprises: a display device (306 and 308, Fig, 3) configured to display the information.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to include a display device as shown Rodideaux et al., in Jarvis et al. device configured to display the information.
Consider claim 8, Jarvis et al. teaches the device includes the transceiver unit over a wireless communication [0021].
Jarvis et al. does not teach wherein the transceiver unit is configured to communicate over a wireless communication method selected from the group consisting of Wi-Fi, Wi-Fi Direct, Bluetooth, Bluetooth Low Energy, ZigBee, 3G, 4G, 4G LTE, 5G, and a cellular network.
In the same field of endeavor, Robideaux et al. teaches wherein the transceiver unit is configured to communicate over a wireless communication method selected from the group 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to include wherein the transceiver unit is configured to communicate over a wireless communication method selected from the group consisting of Wi-Fi, Wi-Fi Direct, Bluetooth, Bluetooth Low Energy, ZigBee, 3G, 4G, 4G LTE, 5G, and a cellular network as shown in Rocideaux et al., in Jarvis et al. device for the benefit of utilizing the common wireless communication protocol.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jarvis et al. (Pub # US 2020/0318473 and Robideaux et al. (Pub # US 2016/0223336 A1) as applied to claim 3 above, and further in view of Poitzsch (Pub # US 2014/0231142 A1).
Consider claim 5, Jarvis et al. and Robideaux et al. combined reference teaches similar invention.
Jarvis et al. and Robideaux et al. combined reference does not teach the device, wherein the microcontroller is further configured to generate an alarm if the temperature determined by the resistive temperature detector exceeds a predetermined value.
In the same field of endeavor, Poitzsch teaches wherein the microcontroller is further configured to generate an alarm if the temperature determined by the resistive temperature detector exceeds a predetermined value [0036] for the benefit of providing abnormal operation alert.
.
Claims 9-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dementyev et al. (Pub # US 2020/00898904 A1), and further in view of Ortiz (Pub # US 2018/0283148 A1).
Consider claims 9, Dementyev et al. teaches a system for monitoring flaring activities on a drill ship, the system comprising: a resistive temperature detector ( resistance thermometer) configured to determine a temperature within a sensing area of the resistive temperature detector 0215]; and a communication device operably connected to the resistive temperature detector, wherein the communication device is configured to receive the temperature data from the resistive temperature detector and send the temperature data to a remote system [0064].
Dementyev et al. does not teach a plurality of devices in wireless communication with each other on the drill ship.
In the same field of endeavor, Ortiz teaches a plurality of devices (208, Fig. 2) in wireless communication with each other on the drill ship (204, Fig. 2) for the benefit of sending the information to the central location.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of devices in wireless communication with each other on the drill ship as shown in Ortiz, in Dementyev et al. device for the benefit of sending the information to the central location.

Dementyev et al. does not teach the system, each of the devices further comprise: a global positioning system operably connected to the communication device, the global positioning system configured to identify a location of the drill ship in real-time and send the location data to the communication device, wherein the communication device is configured to send the location data to the remote system.
In the same field of endeavor, Ortiz teaches each of the devices further comprise: a global positioning system operably connected to the communication device, the global positioning system configured to identify a location of the drill ship in real-time and send the location data to the communication device, wherein the communication device is configured to send the location data to the remote system [0046] for the benefit of properly updating the information.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include each of the devices further comprise: a global positioning system operably connected to the communication device, the global positioning system configured to identify a location of the drill ship in real-time and send the location data to the communication device, wherein the communication device is configured to send the location data to the remote system as shown in Ortiz, in Dementyev et al. device for the benefit of properly updating the information.
Consider claim 11, Dementyev et al. clearly show and disclose the system, wherein the communication device further comprises: a microcontroller and transceiver unit configured to transmit data gathered by the communication device, wherein the resistive temperature detector is operatively coupled to the microcontroller [0149 and 0267].

Consider claim 14, Dementyev et al. clearly show and disclose the system, wherein the remote system further comprises: a receiver configured to receive data transmitted by the communication device; one or more processors operably connected to the receiver; and a non-transitory computer readable medium in communication with the one or more processors, the computer readable medium configured to store the temperature data, the location data, and the time data associated with the respective temperature data and location data [0094].
Consider claim 15, Dementyev et al. clearly show and disclose the system, wherein the remote system further comprises: a display device configured to display the temperature data, the location data, and the time data associated with the respective temperature data and location data [0274].
Consider claim 16, Dementyev et al. clearly show and disclose the system, wherein the transceiver unit is configured to communicate over a wireless communication method selected from the group consisting of Wi-Fi, Wi-Fi Direct, Bluetooth, Bluetooth Low Energy, ZigBee, 3G, 4G, 4G LTE, 5G, and a cellular network [0275].
Consider claim 17, the method steps herein have been performed or executed by the corresponding apparatus as shown in claim 9. Therefore, claim 17 has been analyzed and rejected with regards to claim 9 as set forth above.
Consider claim 18, the method steps herein have been performed or executed by the corresponding apparatus as shown in claim 10. Therefore, claim 18 has been analyzed and rejected with regards to claim 10 as set forth above.

Consider claim 20, the method steps herein have been performed or executed by the corresponding apparatus as shown in claim 15. Therefore, claim 20 has been analyzed and rejected with regards to claim 15 as set forth above.
Claims 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dementyev et al. (Pub # US 2020/00898904 A1), in view of Ortiz (Pub # US 2018/0283148 A1) as applied to claims 11 and 17 above, and further in view of Poitzsch (Pub # US 2014/0231142 A1).
Consider claim 13, Dementyev et al. and Ortiz combined reference teaches similar invention.
Dementyev et al. and Ortiz combined reference does not teach the system, wherein the microcontroller is further configured to generate an alarm if the temperature determined by the resistive temperature detector exceeds a predetermined value.
In the same field of endeavor, Poitzsch teaches wherein the microcontroller is further configured to generate an alarm if the temperature determined by the resistive temperature detector exceeds a predetermined value [0036] for the benefit of providing abnormal operation alert.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to include wherein the microcontroller is further configured to generate an alarm if the temperature determined by the resistive temperature detector exceeds a predetermined value as shown in Poitzsch, in Dementyev et al. and Ortiz combined device for the benefit of providing abnormal operation alert.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK K WANG/
Primary Examiner, Art Unit 2687